           Case 1:19-cv-00487-JMS-KJM Document 40-4 Filed 02/14/20 Page 1 of 4                                                                  PageID #:
                                               314
                                                                                    User Info
Username         First Name          Support Pin   Signup Date            Account Balance       Organization               Phone            Latest Transaction
User ID          Last Name           Pin Expiry    Signup IP              Available Balance     Street Address             Fax              Latest Login
Account Locked   Email                                                    Earned Amount         City, State                Country, Zip     Login IP
mkvcage          Muhammad            Reset         8/24/2017 4:34:14 AM   13.9900                                          +92.3156074247   6/10/2019 1:04:04 AM
3682182          Faizan                            39.35.178.120          13.9900               Wania More, Sialkot Road   NA               6/12/2019 5:43:43 AM
No               mkvcage@gmail.com                                        0.0000                Gujranwala, Punjab         PK, 52250        103.228.155.51

                                                                                                                                                    Exported on Aug/16/2019




                                                      Exhibit "4"
         Case 1:19-cv-00487-JMS-KJM Document 40-4 Filed 02/14/20 Page 2 of 4                                                     PageID #:
                                             315
                                                                Whois details for mkvcage.fun

Registrant Contact
                       First Name: Muhammad                                        Last Name: Faizan            Organization:
                    Street Address: Wania More, Sialkot Road                        Address 2:                      Job Title:
                              City: Gujranwala                 State/Province, Zip/Postal Code: Punjab, 52250       Country: Pakistan
                     Email Address: mkvcage@gmail.com                          Phone Number: +92 3156074247     Fax Number:


Administrative Contact
                       First Name: Muhammad                                        Last Name: Faizan            Organization:
                    Street Address: Wania More, Sialkot Road                        Address 2:                      Job Title:
                              City: Gujranwala                 State/Province, Zip/Postal Code: Punjab, 52250       Country: Pakistan
                     Email Address: mkvcage@gmail.com                          Phone Number: +92 3156074247     Fax Number:


Technical Contact
                       First Name: Muhammad                                        Last Name: Faizan            Organization:
                    Street Address: Wania More, Sialkot Road                        Address 2:                      Job Title:
                              City: Gujranwala                 State/Province, Zip/Postal Code: Punjab, 52250       Country: Pakistan
                     Email Address: mkvcage@gmail.com                          Phone Number: +92 3156074247     Fax Number:


Billing Contact
                       First Name: Muhammad                                        Last Name: Faizan            Organization:
                    Street Address: Wania More, Sialkot Road                        Address 2:                      Job Title:
                              City: Gujranwala                 State/Province, Zip/Postal Code: Punjab, 52250       Country: Pakistan
                     Email Address: mkvcage@gmail.com                          Phone Number: +92 3156074247     Fax Number:

                                                                                                                                   Exported on Aug/16/2019
            Case 1:19-cv-00487-JMS-KJM Document 40-4 Filed 02/14/20 Page 3 of 4                                                                                                  PageID #:
                                                316
                                                                                                  Order List
Order ID                CC Order ID                                Amount           Items
User                    Transaction ID                             Type
Date                                                               Promotion Code
45560556                182.187.82.112-MKVCAGE-NC-TRAN:52265995-   $13.16/ $13.16   Type: renew                       Years : 1      Successful: YES
mkvcage                 1560128644.383                             FUNDS            Domain Renewal mkvcage.com        Qty: 1         ; Old Expiry:7/5/2019 9:49:54 AM; New Expiry:7/5/2020 9:49:54 AM
6/10/2019 1:04:04 AM    CODE-FUNDS                                 N/A                                                Price: 12.98
                                                                                    Type: renew                       Years : 1      Successful: YES
                                                                                    Whoisguard                        Qty: 1         Command completed successfully
                                                                                                                      Price: 0

44045083                182.187.72.178-MKVCAGE-NC-TRAN:50622981-   $24.88/ $24.88   Type: renew                       Years : 1      Successful: YES
mkvcage                 1555412202.220                             FUNDS            Domain Renewal mkvcage.ws         Qty: 1         ; Old Expiry:5/16/2019 11:29:49 PM; New Expiry:5/16/2020 11:29:49 PM
4/16/2019 10:56:42 AM   CODE-FUNDS                                 N/A                                                Price: 24.88
                                                                                    Type: renew                       Years : 1      Successful: YES
                                                                                    Whoisguard                        Qty: 1         Command completed successfully
                                                                                                                      Price: 0

43335410                39.35.219.240-MKVCAGE-NC-TRAN:49845189-    $2.17/ $2.17     Type: register                    Years : 1      Successful: YES
mkvcage                 1553163984.633                             FUNDS            Domain Registration mkvcage.fun   Qty: 1         200:Command completed successfully
3/21/2019 10:26:25 AM   CODE-FUNDS                                 MARCHOFDEALS                                       Price: 1.99
                                                                                    Type: purchase                    Years : 1      Successful: YES
                                                                                    Free WhoisGuard                   Qty: 1         Command completed successfully
                                                                                                                      Price: 0

40783408                39.35.1.159-MKVCAGE-NC-TRAN:47095324-      $13.88/ $13.88   Type: renew                       Years : 1      Successful: YES
mkvcage                 1545458211.310                             FUNDS            Domain Renewal mkvcage.cc         Qty: 1         ; Old Expiry:1/6/2019 3:42:20 PM; New Expiry:1/6/2020 3:42:20 PM
12/22/2018 5:56:51 AM   CODE-FUNDS                                 N/A                                                Price: 13.88
                                                                                    Type: renew                       Years : 1      Successful: YES
                                                                                    Whoisguard                        Qty: 1         Command completed successfully
                                                                                                                      Price: 0

40257347                182.187.59.234-MKVCAGE-NC-TRAN:46529025-   $3.88/ $3.88     Type: register                    Years : 1      Successful: YES
mkvcage                 1543816355.397                             FUNDS            Domain Registration mkvcage.me    Qty: 1         200:Command completed successfully
12/3/2018 5:52:35 AM    CODE-FUNDS                                 N/A                                                Price: 3.88
                                                                                    Type: purchase                    Years : 1      Successful: YES
                                                                                    Free WhoisGuard                   Qty: 1         Command completed successfully
                                                                                                                      Price: 0

35742057                182.187.70.112-MKVCAGE-NC-TRAN:41571956-   $13.16/ $13.16   Type: renew                       Years : 1      Successful: YES
mkvcage                 1528829991.763                             FUNDS            Domain Renewal mkvcage.com        Qty: 1         Command completed successfully; Old Expiry:7/5/2018 9:49:54 AM; New
6/12/2018 6:59:52 PM    CODE-FUNDS                                 N/A                                                Price: 12.98   Expiry:7/5/2019 9:49:54 AM

35740255                39.35.51.101-MKVCAGE-NC-TRAN:41569900-     $0/ $0           Type: renew                       Years : 1      Successful: YES
mkvcage                 1528820095.83                              FUNDS            Whoisguard for mkvcage.com        Qty: 1         Command completed successfully
6/12/2018 4:14:55 PM    CODE-FUNDS                                 N/A                                                Price: 0

35094219                39.35.79.103-MKVCAGE-NC-TRAN:40850714-     $8.88/ $8.88     Type: register                    Years : 1      Successful: YES
mkvcage                 1526498989.203                             FUNDS            Domain Registration mkvcage.ws    Qty: 1         200:Command completed successfully
5/16/2018 7:29:49 PM    CODE-FUNDS                                 DOMAYN5                                            Price: 8.88
                                                                                    Type: purchase                    Years : 1      Successful: YES
                                                                                    Free WhoisGuard                   Qty: 1         Command completed successfully
                                                                                                                      Price: 0

31949938                182.187.3.38-MKVCAGE-NC-TRAN:37430596-     $9.88/ $9.88     Type: register                    Years : 1      Successful: YES
mkvcage                 1515235339.313                             PAYPAL           Domain Registration mkvcage.cc    Qty: 1         200:Command completed successfully
1/6/2018 10:42:19 AM    1VA32388NY3017209                          BBNEWYEAR                                          Price: 9.88
                                                                                    Type: purchase                    Years : 1      Successful: YES
                                                                                    Free WhoisGuard                   Qty: 1         Command completed successfully
                                                                                                                      Price: 0


                                                                                                                                                                                     Exported on Aug/28/2019
           Case 1:19-cv-00487-JMS-KJM Document 40-4 Filed 02/14/20 Page 4 of 4                                                                                                     PageID #:
                                               317
                                                                                               Transaction Review
ID         Username               CC Order ID                                           Transaction Type   Amount   Status     CC-L4(exp)          Date (PST)    Order ID   Name on Card         Balance Before
           IP (Country)           CC Transaction ID                                     Payment Source              Score      Country IP / Bill                            Email                Balance After
52265995   mkvcage                182.187.82.112-MKVCAGE-NC-TRAN:52265995-              PURCHASE           $13.16              ...(N/A)            6/10/2019     45560556   N/A                  $27.15
           182.187.82.112 (N/A)   1560128644.383                                        FUNDS                                  N/A / N/A           1:04:04 AM               N/A                  $13.99
52265976   mkvcage                0-DUuyWqRuQRW9DsiNhDUdRa                              DEPOSIT            $25.00   complete   ...(N/A)            6/10/2019     0          N/A                  $2.15
           N/A (N/A)              DUuyWqRuQRW9DsiNhDUdRa                                BITPAY                      0/0        N/A / N/A           1:02:05 AM               N/A                  $27.15
50622981   mkvcage                182.187.72.178-MKVCAGE-NC-TRAN:50622981-              PURCHASE           $24.88              ...(N/A)            4/16/2019     44045083   N/A                  $27.03
           182.187.72.178 (N/A)   1555412202.220                                        FUNDS                                  N/A / N/A           10:56:42 AM              N/A                  $2.15
50622939   mkvcage                0-NUSS8sVpVYrSoqM5HZvz1n                              DEPOSIT            $27.00   complete   ...(N/A)            4/16/2019     0          N/A                  $0.03
           N/A (N/A)              NUSS8sVpVYrSoqM5HZvz1n                                BITPAY                      0/0        N/A / N/A           10:55:08 AM              N/A                  $27.03
49845189   mkvcage                39.35.219.240-MKVCAGE-NC-TRAN:49845189-               PURCHASE           $2.17               ...(N/A)            3/21/2019     43335410   N/A                  $2.20
           39.35.219.240 (N/A)    1553163984.633                                        FUNDS                                  N/A / N/A           10:26:24 AM              N/A                  $0.03
47095324   mkvcage                39.35.1.159-MKVCAGE-NC-TRAN:47095324-1545458211.310   PURCHASE           $13.88              ...(N/A)            12/22/2018    40783408   N/A                  $16.08
           39.35.1.159 (N/A)                                                            FUNDS                                  N/A / N/A           5:56:51 AM               N/A                  $2.20
46529025   mkvcage                182.187.59.234-MKVCAGE-NC-TRAN:46529025-              PURCHASE           $3.88               ...(N/A)            12/3/2018     40257347   N/A                  $19.96
           182.187.59.234 (N/A)   1543816355.397                                        FUNDS                                  N/A / N/A           5:52:35 AM               N/A                  $16.08
46528974   mkvcage                0-G1kAeyCXooJDaNGfyjoeCU                              DEPOSIT            $19.00   complete   ...(N/A)            12/3/2018     0          N/A                  $0.96
           N/A (N/A)              G1kAeyCXooJDaNGfyjoeCU                                BITPAY                      0/0        N/A / N/A           5:49:36 AM               N/A                  $19.96
41571956   mkvcage                182.187.70.112-MKVCAGE-NC-TRAN:41571956-              PURCHASE           $13.16              ...(N/A)            6/12/2018     35742057   N/A                  $14.12
           182.187.70.112 (N/A)   1528829991.763                                        FUNDS                                  N/A / N/A           6:59:51 PM               N/A                  $0.96
41571906   mkvcage                0-VnxJAZBRc1i9vrHaDcJsai                              DEPOSIT            $13.00   complete   ...(N/A)            6/12/2018     0          N/A                  $1.12
           N/A (N/A)              VnxJAZBRc1i9vrHaDcJsai                                BITPAY                      0/0        N/A / N/A           6:55:27 PM               N/A                  $14.12
41569900   mkvcage                39.35.51.101-MKVCAGE-NC-TRAN:41569900-1528820095.83   PURCHASE           $0.00               ...(N/A)            6/12/2018     35740255   N/A                  $1.12
           39.35.51.101 (N/A)                                                           FUNDS                                  N/A / N/A           4:14:55 PM               N/A                  $1.12
40850714   mkvcage                39.35.79.103-MKVCAGE-NC-TRAN:40850714-1526498989.203 PURCHASE            $8.88               ...(N/A)            5/16/2018     35094219   N/A                  $10.00
           39.35.79.103 (N/A)                                                          FUNDS                                   N/A / N/A           7:29:49 PM               N/A                  $1.12
40850668   mkvcage                0-W5LDiLwHL46m2r5Ms4kQdC                              DEPOSIT            $10.00   complete   ...(N/A)            5/16/2018     0          N/A                  $0.00
           N/A (N/A)              W5LDiLwHL46m2r5Ms4kQdC                                BITPAY                      0/0        N/A / N/A           7:27:19 PM               N/A                  $10.00
37430596   mkvcage                182.187.3.38-MKVCAGE-NC-TRAN:37430596-1515235339.313 PURCHASE            $9.88    COMPLETED ...(N/A)             1/6/2018      31949938   N/A                  $0.00
           182.187.3.38 (N/A)     1VA32388NY3017209                                    PAYPAL                       0/0       N/A / N/A            10:42:15 AM              imnerdinator@gmail.c $0.00
                                                                                                                                                                            om

                                                                                                                                                                                      Exported on Aug/28/2019
